Citation Nr: 1815970	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-33 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.  The Veteran served in Vietnam, receiving the Vietnam Service Medal with one bronze star, the Republic of Vietnam Campaign Medal, and the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2014. A transcript of the hearing is associated with the file.  
	
In January 2016, the Board remanded the case to the RO to obtain another audiological examination of the Veteran.  The Veteran underwent an audiological examination in March 2016.  Accordingly, the RO has complied with the remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The evidence does not show a compensable level of hearing loss but instead shows hearing loss of Level I in the right ear and Level II in the left ear, with no exceptional patterns of hearing loss in either ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85-4.86, Diagnostic Code (DC) 6100 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Rating analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of puretone audiometry tests.  See 38 C.F.R. §§ 4.85-4.87.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  September 2010, October 2013, and March 2016 VA examinations include valid puretone and speech discrimination scores.  Without an exceptional pattern of hearing impairment, which is defined as thresholds of at least 55 decibels or more at the four specified frequencies, or puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VI applies.  See 38 C.F.R. §§ 4.85 and 4.86.  Under Table VI, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average puretone threshold, or the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

The Board reviewed the evidence and finds that the Veteran's hearing loss does not meet the criteria for a compensable rating.  See 38 C.F.R. § 4.85.

The evidence does not show a compensable level of hearing loss.  The Veteran underwent several VA audiological examinations that included Maryland CNC speech discrimination scores.  In September 2010, the Veteran's right ear average was 43.75 decibels and left ear average was 48.75, with word recognition scores of 94 in the right ear and 92 in the left ear.  Upon examination in October 2013, the Veteran's hearing had become somewhat worse, although not to a compensable degree, with right ear puretone threshold average of 49 decibels, and left ear 53, with Maryland CNC scores of 94 in the right ear and 88 in the left ear.  The Veteran underwent another hearing examination in March 2016, at which his hearing was relatively unchanged, as the average puretone threshold in the right ear was 45, the left ear was 50, and Maryland CNC scores were 94 in the right ear and 86 in the left.
	
There are also audiometric scores without accompanying Maryland CNC speech discrimination scores dated in February 2010 and August 2011.  The Veteran did not have puretone thresholds of at least 55 decibels or more at the four specified frequencies in either score, nor did the Veteran have a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Without Maryland CNC speech discrimination scores, the audiometric scores cannot be considered unless there is an exceptional pattern of hearing impairment or an examiner has certified that use of the speech discrimination test is not appropriate, which is not the case here.  38 C.F.R. §§ 4.85-4.86.  The audiograms do not reflect an exceptional pattern of hearing impairment.  Id.  While there is no written audiologist opinion of the two audiograms without accompanying Maryland CNC scores, interpretation of a graphical audiogram is a finding of fact, to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471 (1995).

The Veteran's most severe hearing loss results including Maryland CNC test were the October 2013 and March 2016 VA examinations.  The October 2013 results of right ear puretone threshold average of 49 decibels combines with a Maryland CNC score of 94 to combine for Roman Numeral I on Table VI.  The left ear's average of 53 decibel loss, with Maryland CNC score of 88 in the left ear combines for Roman Numeral II on Table VI.  A Roman Numeral I and II combine for a zero, or non-compensable rating in Table VII.  See 38 C.F.R. § 4.85.  In March 2016, his right ear average decibel threshold loss was 45, which combined with a Maryland CNC speech discrimination score of 94 percent to combine for a Roman Numeral I on Table VI.  His left ear average of 50 decibels combines with a speech discrimination score of 86 percent for a Roman Numeral II on Table VI.  A Roman Numeral I and II combine for a zero, or non-compensable rating in Table VII.  See 38 C.F.R. § 4.85.

Given the above, the Veteran's recorded hearing loss evaluations do not meet the criteria for a compensable rating.  See id.  His hearing loss disability was generally consistent throughout the period on appeal such that staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 119, 126-27.

The Board acknowledges the Veteran's reports of symptomatology.  Specifically, he reported to the September 2010 examiner he was not hearing in both ears; specifically that he had difficulty hearing his wife, the television, and in the car.  He also reported a history of ear infections, drainage, stuffiness, and pain.  The Veteran reported at the September 2014 that his hearing had worsened.  The Board has considered these reports of difficulty hearing.  He is competent to report these symptoms, and the Board also finds him credible as the statements on this point are consistent during the appeal period.  See Jandreau, 492 F.3d at 1377.  Nevertheless, VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above.  As such, the medical evidence and test results are more probative and outweigh the lay subjective reports of a more severe degree of disability, because they directly address the rating criteria for the Veteran's hearing loss.  The rating schedule has been found to contemplate the problems reported by the Veteran in terms of his difficulty hearing others.  Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).

As the most severe hearing loss measurements result in a non-compensable rating, the preponderance of the evidence is against the Veteran's claim, there is no doubt to be resolved, and the claim therefore must be denied.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 52-53.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


